Citation Nr: 1544038	
Decision Date: 10/15/15    Archive Date: 10/21/15

DOCKET NO.  13-21 670	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent for right great toe interphalangeal joint arthritis, status post joint fusion.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Jarrett S. Calder, Attorney-at-Law


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

S. Layton, Counsel


INTRODUCTION

The Veteran served on active duty from December 1985 to April 1992.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In August 2015, the Veteran testified during a hearing before the undersigned Veterans Law Judge at the RO; a transcript of that hearing is of record.

During his August 2015 hearing, the Veteran indicated that he had trouble maintaining employment.  On further questioning, the undersigned Veterans Law Judge found that a TDIU claim was inferred.  See transcript, pp. 17, 18.  The Board notes that the Veteran has not filed a formal claim for a TDIU.  However, on these facts, the Board finds that it was reasonably raised by the record during the course of his appeal for increases in his disability and as such, the provisions of Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009) are applicable to the current appeal.

The Board has reviewed the Veteran's electronic records (Virtual VA and VBMS) prior to rendering a decision in this case.

The issue of entitlement to service connection for a left knee disorder, secondary to a right great toe disorder, has been raised by the record in an October 2013 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDING OF FACT

Throughout the appeal period the Veteran's service-connected right great toe interphalangeal joint arthritis, status post joint fusion, is most appropriately characterized as severe.


CONCLUSION OF LAW

Resolving all reasonable doubt in favor of the Veteran, the criteria for a 30 percent evaluation for a right foot disability have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.27, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5284 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the Court held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 

A VCAA letter dated in May 2011 fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b)(1) (2015); Quartuccio, at 187.  The Veteran was aware that it was ultimately his responsibility to give VA any evidence pertaining to the claim.  This letter informed him that additional information or evidence was needed to support his claim, and asked him to send the information or evidence to VA.  See Pelegrini II, at 120-121.  Furthermore, this letter described how appropriate disability ratings and effective dates were assigned.

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's available service treatment records and relevant VA medical records are in the file.  The Board finds that all relevant records identified by the Veteran as relating to this claim have been obtained, to the extent possible.  The record contains sufficient evidence to make a decision on the claim.  VA has fulfilled its duty to assist.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4)(i) (2015).  The Veteran was provided a VA examination most recently in August 2011 which addressed his right great toe.  The examiner conducted the appropriate diagnostic tests, and considered the Veteran's reported history.  The Board finds this examination report and opinion to be thorough and complete.  Therefore, the Board finds this examination report and opinion sufficient upon which to base a decision with regard to the claim decided herein.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

II.  Increased Rating

A.  General Law and Regulations

Disability evaluations are determined by the application of a schedule of ratings that is based on average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2014).  Percentage evaluations are determined by comparing the manifestations of a particular disorder with the requirements contained in the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2015).  The percentage ratings contained in the Rating Schedule represent, as far as can practically be determined, the average impairment in earning capacity resulting from such disease or injury and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2015).  VA has a duty to acknowledge and consider all regulations which are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusion.  Schafrath, 1 Vet. App. at 589.

If there is a question as to which evaluation to apply to the Veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015). 

The evaluation of the same disability under various diagnoses, known as pyramiding, is generally to be avoided.  38 C.F.R. § 4.14 (2015).  The critical element in permitting the assignment of several ratings under various DCs is that none of the symptomatology for any one of the disabilities is duplicative or overlapping with the symptomatology of the other disability.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

In general, evaluation of a service-connected disability involving a joint rated on limitation of motion requires adequate consideration of functional loss due to pain under 38 C.F.R. § 4.40 and functional loss due to weakness, fatigability, incoordination or pain on movement of a joint under 38 C.F.R. § 4.45.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions of 38 C.F.R. § 4.40 state that disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence of part, or all, of the necessary bones, joints and muscles, or associated structures.  It may also be due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  See 38 C.F.R. § 4.40.  The factors of disability affecting joints are reduction of normal excursion of movements in different planes, weakened movement, excess fatigability, swelling and pain on movement.  See 38 C.F.R. § 4.45.

B.  Right Great Toe

In April 1997, the RO granted service connection for a right foot condition, effective January 3, 1997.  A noncompensable disability rating was established pursuant to Diagnostic Code 5284, for other injuries of the foot.  Under this Code, moderate foot injury warrants a 10 percent rating; moderately severe foot injury warrants a 20 percent rating; and, severe foot injury warrants a 30 percent rating.  If actual loss of the foot is shown, a 40 percent rating is warranted.  38 C.F.R. § 4.71(a), DC 5284.

The Board notes, however, that words such as "mild," "moderate," "severe," and "pronounced" are not defined in the Rating Schedule or in the regulations. Consequently, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just." 38 C.F.R. § 4.6 (2015).

In an August 2010 decision, the rating was increased to 10 percent, effective December 21, 2009.  In May 2011, the Veteran filed the present claim for an increased rating for his right foot condition.  The Board additionally notes that the Veteran was granted a temporary total disability evaluation from April 1, 2011, through July 1, 2011, based on surgical or other treatment necessitating convalescence.

In April 2011, the Veteran underwent a right foot hallux interphalangeal joint arthrodesis with hallux nail avulsion.  Following surgery, he was released from the hospital and was seen for follow-up shortly thereafter.  He performed exercises at home to improve his right toe function.  His gait had changed, and he used a cane.

The Veteran stated in July 2011 that he had a permanent limp and could not walk for long periods of time.  He kept medications on his person at all times.  Weather changes and thunderstorms affected his pain.

On VA compensation and pension examination in August 2011, it was noted that the Veteran had been prescribed insoles, protective pads, and anti-inflammatory medications.  The Veteran reported continued pain, decreased sensation, and difficulty with mobility.  The examiner observed pain, swelling, redness, stiffness, fatigability, weakness, and lack of endurance.  The Veteran was only able to walk for a quarter-mile, and he was only able to stand for 15 to 30 minutes.  He used a cane.  There was no evidence of malunion or nonunion of the tarsal or metatarsal bones.  No muscle atrophy was found.  The diagnosis given was right great toe interphalangeal joint arthritis, status post joint fusion.  

A December 2012 VA treatment record reflects that the Veteran experienced pain in his right foot all of the time.  He said it was very difficult to manage his pain.

An April 2013 treatment record contains the Veteran's ongoing complaints of pain.  He was prescribed gabapentin, amitriptyline, sulindac, and baclofen.

On his VA form 9 submitted in July 2013, the Veteran said that he suffered from moderate to severe pain which often radiated to his calf.  He took 15 mg of morphine daily for his pain.  He said he had a hard time climbing ladders and walking up steps and ramps.

At his August 2015 hearing, the Veteran described experiencing daily pain that felt like a knife gouging.  His toe would swell every day, and it was hard to walk.  He related that his pain radiated into his ankle and up his calf.  He used a cane, and he had been issued a handicapped placard.  

The Board finds that both the medical and lay evidence show a progressively deteriorating condition, with symptoms increasing in both frequency and severity, which the Veteran has consistently asserts.  The record shows complaints of symptoms such as stiffness, numbness, and sharp daily pain.  The Board finds such lay assertions both competent and credible.  Therefore, based on a careful review of all the evidence of record and resolving all reasonable doubt in favor of the Veteran, the Board finds that the Veteran's right great toe disability does constitute a severe disability, and an increased rating to 30 percent is warranted.

The Board, however, does not find that a rating in excess of 30 percent is warranted, based on the evidence of record at this time.  As noted above, the Veteran still has use of his right foot.  Therefore, a 40 percent rating is not warranted. 

The Board has considered other applicable foot-related diagnostic codes that might yield a higher rating. Specifically, the codes for flatfeet (5276) and clawfoot (5278) are the only other codes that would yield a rating in excess of 30 percent.  However, the evidence does not reveal any diagnosis, or even allegations, of the Veteran suffering from such conditions.  Therefore, applications of such codes are not applicable.  38 C.F.R. § 4.71(a).

C.  Other Considerations

In exceptional cases, an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1) , for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F. 3d 1366 (Fed. Cir. 2009).

The Veteran has not presented any evidence that his disability results in a unique disability that is not addressed by the rating criteria.  The rating criteria adequately contemplate the signs, symptoms, and affects reported by the Veteran.  See 38 C.F.R. §§ 4.71(a) Diagnostic Code 5284.  Accordingly, the severity, frequency and kind of symptoms, the Veteran's right toe disability manifests are contemplated by the rating criteria.  For all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased or abnormal excursion, strength, speed, coordination, or endurance.  38 C.F.R. § 4.40; Mitchell v. Shinseki, 25 Vet. App. 32, 37 (2011).  For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as weakened movement; excess fatigability; pain on movement; disturbance of locomotion; and interference with sitting, standing, and weight-bearing.  38 C.F.R. §§ 4.45, 4.59; Mitchell, 25 Vet. App. at 37. 

In summary, the schedular criteria for musculoskeletal disabilities contemplate a wide variety of manifestations of functional loss.  The symptoms of the Veteran's service-connected disability are adequately compensated in the disability rating assigned and he does not have symptoms associated with his foot condition that have been left uncompensated or unaccounted for the by the assignment of the schedular rating. 

The Board further observes that, even if the available schedular evaluation for the disability is inadequate (which it manifestly is not), the Veteran does not exhibit other related factors such as those provided by the regulation as "governing norms."  The record does not show that the Veteran has required frequent hospitalizations for his disability.  There is also no persuasive evidence in the record to indicate that the service-connected disability on appeal would cause any impairment with employment, such as marked interference, over and above that which is already contemplated in the assigned schedular ratings.

Therefore, the evidence does not otherwise indicate that there is an exceptional or unusual disability picture in this case which render impracticable the application of the regular schedular standards.  Referral for consideration of an extraschedular rating is therefore not warranted.

According to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities.  

In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  


ORDER

Entitlement to 30 percent disability rating for right great toe interphalangeal joint arthritis, status post joint fusion, is granted.


REMAND

As noted above, during the Veteran's August 2015 Board hearing, the undersigned Veterans Law Judge found that a TDIU claim had been inferred, and as such, the provisions of Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009) are applicable to the current appeal.

The Board notes, however, that the RO has not considered the Veteran's entitlement to a TDIU.  Thus, the Board finds that, after giving the Veteran an opportunity to file a formal claim for a TDIU, and completing the other actions noted below, the RO should adjudicate this matter in the first instance, to avoid any prejudice to the Veteran.  See e.g. Bernard v. Brown, 4 Vet. App. 384, 393 (1993).  

Accordingly, the case is REMANDED for the following action:

1.  The RO or the AMC should furnish to the Veteran a VA form 21-8940, to enable him to file a formal application for a TDIU.

2.  The RO or the AMC should send to the Veteran and his attorney a letter requesting that the Veteran furnish any additional information and/or evidence pertinent to the claim for a TDIU.

The RO's or the AMC's letter should specifically explain how to establish entitlement to a TDIU.  The RO or the AMC should also clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

3.  If the Veteran responds, the RO or the AMC should assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, the RO or the AMC should notify the Veteran and his attorney of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  After completing the development above, if the Veteran responds, obtain a Vocational opinion from an appropriate examiner, or afford the Veteran a VA Social and Industrial Survey, to determine if it is at least as likely as not (a degree of probability of 50 percent or higher) that the Veteran's service-connected disabilities alone preclude him from obtaining and maintaining substantially gainful employment.  The examiner should be provided a complete copy of the Veteran's claims file (to include any relevant records in Virtual VA) and must review the file in connection with the examination.  In making the requested determination, the Veteran's current age and nonservice-connected disabilities are not factors to be considered, but consideration may be given to the Veteran's education, special training, and previous work experience.

A complete rationale for any opinion expressed must be provided, to include if an examiner determines an opinion cannot be provided without resort to speculation.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).

5.  Following completion of the above directives, review the claims file to ensure compliance with this remand.  If an examination report does not include adequate responses to the specific opinions requested, it must be returned to the examiner for corrective action.

6.  After completing the requested actions, and any additional notification and/or development deemed warranted, the RO/AMC should readjudicate the claims on appeal in light of all pertinent evidence and legal authority.  

If any benefit sought on appeal remains denied, the RO must furnish to the Veteran an appropriate SSOC that includes clear reasons and bases for all determinations and afford him an appropriate time period for response.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


